DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Arguments
The declaration under 37 CFR 1.132 filed 2/11/2022 is insufficient to overcome the rejection of Claims 1-11 and 14-21 based upon the 103 rejections as set forth in the last Office action. 
In the Declaration, Applicant stated that in order to obtain an average emission maximum of 1.25 µm – 1.35µm in nanowires having a shell of GaAs(1-X-Y)SbXNY requires significant experimentation to determine the right balance of Sb (antimony) and N (nitrogen) concentration.  To achieve the claimed wavelength, e.g., 1.3 µm, and to enable growth of The X-ray diffraction patterns of inventive GaAs/GaAsSbN/GaAs nanowires with varying N content included as Fig. 3A-C in the Subject Application demonstrate the complex balancing of strain on the lattice has been accomplished (Section 5 of the Declaration and emphasis added by the Examiner).  
However, the data set forth in Figs. 3A-C in the Subject Application to provide unexpected results are the same data set forth in the primary reference/closest prior art, Kasanaboina (Please see Figs. 3A-C).  Kasanaboina teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell completely surrounding the core, wherein the core is formed from GaAs, wherein the first shell is formed from GaAsSbN, and wherein the nanowires have an average emission maximum of 1.3 µm (Abstract and Fig. 1).  Kasanaboina et al. discloses its first shell varying its nitrogen content, including y=0.01-0.02 ((Figs. 3(a), 3(c), 4(a), and 5).  Considering that Kasanaboina teaches the claimed average emission maximum and the same figures relied on as evidence by Applicant, Kasanaboina would also demonstrate the complex balancing of strain on the lattice to reach the desired wavelength.  

Applicant further stated on the record, that “[i]f Sb content is lower than 8% (x<0.08), or N content is lower than 0.5% (y<0.005), then the photoluminescence peak will be lower than 1.25 µm.  Accordingly, the lower and upper values of the Sb and N content in the claimed GaAs/GaAsSbN nanowire directly affect the properties of the nanowire, including the ability to meet the feature of having an average emission maximum of 1.25-1.35 µm, as claimed” (Section 6 of the Declaration and emphasis added by the Examiner). 
As noted above, Kasanaboina teaches nanowires comprising a GaAsSbN first shell, wherein the nanowires have an average emission maximum of 1.3 µm (Abstract and Fig. Kasanaboina further discloses its first shell varying its nitrogen content, including y=0.01-0.02, which is within the claimed range ((Figs. 3(a), 3(c), 4(a), and 5).  Based on Applicant’s own admission, it appears that Kasanaboina inherently would then have a Sb content that is within the claimed range of 8-15%.  

	Applicant provided FIGURES 1 and 2 in the Declaration to further provide the importance of the range of Sb content.  Specifically, FIGURES 1 and 2 are data based on GaAs(1-X-Y)SbXNY nanowires having Sb concentration at about 20% to about 25% and N concentration between 0.8% and 2%.  
In FIGURE 1, curvature of the nanowire was observed and is due to the strain induced by the addition of Sb at greater than 17%.  The tips of the nanowires are covered with several shells with compositional inhomogeneity occurring radially.  Such nanowires show enhanced growth in only one direction as well as a rough surface morphology.  The growth is also characterized by high parasitic growth, and results in nanowires of nonuniform distribution in both length and diameter. 
In FIGURE 2, PL intensity is significantly deteriorated, and, therefore, the spectrum is noisy, when the Sb concentration is higher than 17%.  The intensity is 20 times weaker than the intensity of the inventive nanowires (see, for example, the LN sample PL of Fig. 4A in the Patent Application) with GaAs(1-X-Y)SbXNY with x and y within the claimed ranges.  Applicant stated that Sb concentration at higher than 17% reduces, rather than increases, photoluminescence intensity.  At increasingly higher values of antimony concentrations (that is, at greater than 30%), the PL intensity will diminish and disappear entirely for Sb>40% (Sections 7-11 of the Declaration).  
However, the evidence provided is not commensurate in scope with the claims.  Firstly, the claims are directed to core-shell nanowires, wherein the shell is formed of GaAs(1-X-Y)SbXNY.  The data set forth in FIGURES 1 and 2 are directed to GaAs(1-X-Y)SbXNY nanowires (i.e. not appears that Applicant has defined “about 20%” to be greater than 17% (as noted by the emphasis added above).  The claimed upper endpoint of Sb is 15% in its first shell.  It is unclear if the provided data, even if it were commensurate in scope, is sufficient in establishing the criticality of the upper endpoint of 15% (i.e. if greater than 17% is close enough to 15% to establish criticality).   

Applicant further stated that with a N concentration of 10% (as shown in FIGURE 3), the growth of nanowires severely deteriorates.  The quality of these nanowires, in which Sb concentration was only 10%, was so poor that low temperature PL emission was not observed.  Applicant further stated that “[b]ased on my knowledge and expertise, even at N concentration of 4% and Sb concentration of 10%, there would be no PL emission observed (Section 12 of the Declaration).  
However, the data set forth in FIGURE 3 in the declaration is insufficient.  Firstly, FIGURE 3 is not commensurate in scope with the claims.  The claims are directed to core-shell nanowires, wherein the shell is formed of GaAs(1-X-Y)SbXNY.  The data set forth in FIGURE 3 appears to be directed to GaAs(1-X-Y)SbXNY nanowires (i.e. not necessarily the claimed core-shell structure).  Secondly, a N concentration of 10% is so far out of the range to establish the criticality of the upper endpoint of the claimed 3.5%.  Primary reference/closest prior art, Kasanaboina, also discloses its first shell varying its nitrogen content to include y=0.01-0.02, which is within the claimed range ((Figs. 3(a), 3(c), 4(a), and 5). Thirdly, it appears Applicant expressed an opinion, rather than factual evidence, when stating “[b]ased on my knowledge and expertise, even at N concentration of 4% and Sb concentration of 10%, there would be no PL emission observed.”  

Although Applicant appears to argue an unexpected results by trying to establish the criticality of GaAs(1-X-Y)SbXNY, where x is 0.08-0.15 and y is 0.005-0.035, the issues with the data highlighted above illustrate that such unexpected results have not been persuasively demonstrated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasanaboina et al. “Self-catalyzed growth of dilute nitride GaAs/GaAsSbN/GaAs core-shell nanowires by molecular beam epitaxy.” Applied Physics Letters 107, (2015) p. 103111-1 to 103111-5 (“Kasanaboina et al.) in view of Ghalamestani et al. “Self-catalyzed MBE grown GaAs/GaAsxSb1-x core-shell nanowires in ZB and WZ crystal structures.” Nanotechnology, vol. 24, no. 40, 2013, p. 405601 (6pp) (“Ghalamestani et al.”). 
With regards to Claims 1-3 and 21, Kasanaboina et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell completely surrounding the core, wherein the core is formed from GaAs, wherein the first shell is formed from GaAsSbN, and wherein the nanowires have an average emission maximum of 1.3 µm (Abstract and Fig. 1).  Kasanaboina et al. discloses its first shell varying its nitrogen content, including y=0.01-0.02 ((Figs. 3(a), 3(c), 4(a), and 5).  

However, Ghalamestani et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell surrounding the core, wherein the core is formed from GaAs and the first shell is formed from GaAs(1-x)Sbx where x is .10-.70 (Abstract and 2nd ¶ under 2. Experimental details).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Kasanaboina et al.’s Sb content to 0.10-0.15 in order to cover the miscibility gap and compositionally tune the GaAsSbN material (Abstract and 1st ¶ under 1. Introduction). 

	With regards to Claim 4, Kasanaboina et al. teaches the nanowires further comprise a second shell surrounding or substantially surrounding the first shell, and the second shell is formed from GaAs (Abstract). 

	With regards to Claim 5, the prior art of record teaches its first shell having the composition as set forth above.  
Kasanaboina et al. teaches the nanowires have the structure GaAs/GaAsSbN/GaAs, wherein the first occurrence of GaAs refers to the composition of the core, GaAsSbN refers to the first shell, and the second occurrence of GaAs refers to the composition of the second shell. 

With regards to Claims 6-8, Kasanaboina et al. teaches its core has an average diameter of ~80 nm (5th ¶ bridging from Page 103111-1 to 103111-2), which is intrinsically greater than a Bohr diameter of GaAs.  

With regards to Claims 9-11, Kasanaboina et al. teaches its first shell has an average thickness of ~70 nm (5th ¶ bridging from Page 103111-1 to 103111-2), which is intrinsically greater than a Bohr diameter GaAs(1-x-y)SbxNy. 

With regards to Claims 14 and 15, Kasanaboina et al. teaches its second shell has an average thickness of 20 nm (5th ¶ bridging from Page 103111-1 to 103111-2).  

With regards to Claim 16, Kasanaboina et al. teaches the nanowires have an average length of ~4 µm (5th ¶ bridging from Page 103111-1 to 103111-2). 

With regards to Claim 17, Kasanaboina et al. teaches the nanowires have a straight morphology (Figs. 1(a), 1(b), and 2(a)).  

With regards to Claim 18, Kasanaboina et al. teaches the nanowires have an average length of ~4 µm, and an average aspect ratio of at least 10 (please see Fig. 1(b) and 5th ¶ bridging from Page 103111-1 to 103111-2).  While Kasanaboina et al. does not specifically teach its nanowires having an average radius of curvature of at least 5 times the average length of the core-shell nanowires, the cross section of Kasanaboina et al.’s nanowires are substantially circle with a diameter of ~170 nm (please see Figs. 1(a) and 1(b) and 5th ¶ bridging from Page 103111-1 to 103111-2).  Thus, the radius of curvature is at least 5 times the average length of the core-shell nanowires.  

With regards to Claim 19, Kasanaboina et al. recognizes that its nanowires influences photoluminescence (Abstract and Fig. 4(a)).  Considering that the prior art of record teaches substantially the same nanowires in structure and materials, it is intrinsic that the nanowires have a room temperature photoluminescence quantum yield of at least 10%.  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed 

With regards to Claim 20, the limitation “the nanowires are formed by molecular beam epitaxy”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Examiner notes that Kasanaboina et al. does teach its nanowires are formed by molecular beam epitaxy (Title and Abstract).  

Claims 1-3, 6-11, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalamestani et al. “Self-catalyzed MBE grown GaAs/GaAsxSb1-x core-shell nanowires in ZB and WZ crystal structures.” Nanotechnology, vol. 24, no. 40, 2013, p. 405601 (6pp) (“Ghalamestani et al.”) in view of Chen et al. “Suppression of non-radiative surface recombination by N incorporation in GaAs/GaNAs core/shell nanowires.” Scientific Reports, vol. 5, no. 1, 201, p. 1-9 (“Chen et al.”).
With regards to Claims 1-3 and 21, Ghalamestani et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell completely surrounding the core, wherein the core is formed from GaAs and the first shell is formed from (1-x)Sbx where x is .10-.70 (Abstract and 2nd ¶ under 2. Experimental details).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Ghalamestani et al. does not teach its first shell includes Ny, wherein y is 0.005-0.035, and its nanowires having an average emission maximum of 1.25-1.35 µm. 
However, Chen et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell surrounding the core, wherein the core is formed of GaAs and the first shell is formed of GaNAs.  Chen et al. recognizes that incorporating nitrogen in its first shell enhances performance and extend device functionality via band-structure and lattice engineering (Abstract), wherein the first shell comprises a nitrogen content of 0.1-0.5% (1st ¶ under Results and Discussion on Page 2 and Page 7).  Chen et al. further teaches its average emission maximum is 1.3 µm  (Page 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate nitrogen content as claimed and demonstrated by Chen et al. into Ghalamestani et al.’s first shell, and have its nanowires’ average emission maximum be 1.3 µm in order to achieve a composition that will suppress surface recombination and obtain desirable performances, such as photoluminescence, device functionality, etc. (Abstract). 

With regards to Claims 6-8, Ghalamestani et al. teaches its core has an average diameter of about 75 nm (Fig. 3), which is intrinsically greater than a Bohr diameter of GaAs.  

With regards to Claims 9-11, Ghalamestani et al. teaches its first shell has an average thickness of about 75 nm (Please see Fig. 3 with a shell growth time of 15 min and Fig. 5), which is intrinsically greater than a Bohr diameter GaAs(1-x-y)SbxNy. 



With regards to Claim 17, Ghalamestani et al. teaches the nanowires have a straight morphology (Figs. 1, 2, and 4).  

With regards to Claim 18, Ghalamestani et al. teaches the nanowires have an average length of at least 2 µm, and an average aspect ratio of at least 10 (please see Figs. 2(b) and 2(c)).  While Ghalamestani et al. does not specifically teach its nanowires having an average radius of curvature of at least 5 times the average length of the core-shell nanowires, the cross section of Ghalamestani et al.’s nanowires are substantially circle with a diameter of about 150 nm (Figs. 2(b), 2(c), and 5).  Thus, the radius of curvature is at least 5 times the average length of the core-shell nanowires.  
 
With regards to Claim 19, Ghalamestani et al. recognizes that its nanowires influences photoluminescence (1st ¶ under 1. Introduction).  Considering that the prior art of record teaches substantially the same nanowires in structure and materials, it is intrinsic that the nanowires have a room temperature photoluminescence quantum yield of at least 10%.  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

st ¶ under 2. Experimental details). 
 
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalamestani et al. in view of Chen et al. as applied to Claim 1 above, and further in view of Tomioka et al. “GaAs/AlGaAs Core Multishell Nanowire-Based Light-Emitting Diodes on Si.” Nano Letters, vol. 10, no. 5, 2010, pp. 1639–1644 (“Tomioka et al.”).
The prior art of record teaches nanowires as set forth above. 
Ghalamestani et al. does not teach a second shell formed of GaAs surrounding or substantially surrounding the first shell, wherein the thickness of the second shell is 10-30 nm.  
However, Tomioka et al. teaches a multishell nanowire, wherein its second shell is 10 nm thick and formed of GaAs surrounding or substantially surrounding its first shell (Fig. 1 and Page 1640: Col. 2: Lines 9-21).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a 10 nm thick GaAs second shell, as demonstrated by Tomioka et al., on Ghalamestani et al.’s first shell in order to . 

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalamestani et al. in view of Chen et al. as applied to Claim 1 above, and further in view of Kasanaboina et al. “Self-catalyzed growth of dilute nitride GaAs/GaAsSbN/GaAs core-shell nanowires by molecular beam epitaxy.” Applied Physics Letters 107, (2015) p. 103111-1 to 103111-5 (“Kasanaboina et al.).
The prior art of record teaches nanowires as set forth above. 
Ghalamestani et al. does not teach a second shell formed of GaAs surrounding or substantially surrounding the first shell, wherein the thickness of the second shell is 10-30 nm.  
However, Kasanaboina et al. teaches a composition comprising one or more core-shell nanowires comprising a core, a first shell completely surrounding the core, and a second shell surrounding or substantially surrounding the first shell, wherein the core is formed from GaAs, wherein the first shell is formed from GaAsSbN, wherein the second shell is formed of GaAs, and wherein the nanowires have an average emission maximum of 1.3 µm (Abstract and Fig. 1).  Kasanaboina et al. discloses its first shell varying its nitrogen content, including y=0.01-0.02 ((Figs. 3(a), 3(c), 4(a), and 5).  Kasanaboina et al. teaches its second shell has an average thickness of 20 nm (5th ¶ bridging from Page 103111-1 to 103111-2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a 20 nm thick GaAs second shell, as demonstrated by Kasanaboina et al., on Ghalamestani et al.’s first shell in desirable properties, such as photoluminescence (Abstract). 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785